Citation Nr: 1539103	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back condition, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1981 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a claim for a back condition secondary to service-connected bilateral pes planus.  The Veteran filed a notice of disagreement (NOD) in February 2010.  A statement of the case (SOC) was provided in May 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2012. 

The Veteran originally requested to have his claim heard by a Veterans Law Judge (VLJ) via live video teleconference at the local RO.  However, on August 19, 2015, the Veteran failed to appear at his previously scheduled hearing, of which he had been notified at his address of record on July 19, 2015.  There is no indication that the notification was sent to the incorrect address nor is there any indication that the Veteran did not receive such notice.  The Veteran has not put forward any reason for his failure to appear, nor has he provided any further requests for a new hearing.  A failure to appear at a Board hearing is, generally, considered to be equivalent to the Veteran withdrawing a request for an audience with a VLJ.  The only exception is when "good cause" is shown for the failure to appear.   In this regard, "good cause" for his absence has not been demonstrated.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a back condition.

The Veteran contends that he currently suffers from a low back condition that has been caused by or worsened by his service-connected bilateral pes planus.

A review of the Veteran's service treatment records was absent for any discussion of complaints or treatment for back pain or any other condition affecting the lower back.

A review of the Veteran's outpatient treatment records show that he has continually complained of low back pain since the early 2000's.  In most records, the Veteran discussed his back pain within the context of treatment for his bilateral pes planus.  The Veteran has variously attributed this pain to his overcompensation for his bilateral pes planus as well as the wearing of shoe inserts for treatment.  

In an August 2009 treatment record, it was noted that the Veteran had been involved in a motor vehicle accident.  The Veteran was diagnosed with acute lumbar strain related to the motor vehicle accident.

The Veteran was provided with a VA examination and opinion regarding his low back condition in December 2011.  At the examination, the examiner diagnosed the Veteran with L4-5 and L5-S1 bulging disc with hypertrophy and foraminal stenosis.  The examiner opined that the Veteran's back condition was less likely than not caused by his service-connected bilateral pes planus.  In support, the examiner provided that treatment records revealed that the Veteran had been involved in a motor vehicle accident in August 2009, which is around the time the Veteran first began complaining of low back pain.  Further, it was noted that the Veteran was diagnosed with a bulging disc, of which the major cause is aging.  Other contributing causes applicable to the Veteran included the motor vehicle accident trauma, improper lifting, occupations that require bending, lifting, standing, and driving, and participation in sports.  While the examiner did discuss alternative and intercurrent causes for the Veteran's back condition, there was no discussion for why the Veteran's bilateral pes planus could not cause such back problems.  Additionally, there was no discussion of any possible aggravation of the Veteran's back condition by his service-connected pes planus.

In a June 2012 letter from the Veteran's primary care physician, it was indicated that the Veteran has been treated since January 2003 for lumbar radiculopathy and left sciatica.  It was indicated that the Veteran continues to experience low back pain.  Further, the physician noted that the Veteran had been involved in a motor vehicle accident in January 2003, but did not indicate whether this had any relationship to the Veteran's low back pain complaints and treatment.  

The Veteran was provided with an additional VA examination in October 2012.  The Veteran was diagnosed with lumbar radiculopathy and low back pain, but no opinion was provided with regard to etiology. 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007).

The Board finds that the etiological analysis of the Veteran's low back condition, as particularly seen in the 2011 VA examination, is inadequate.  Here, the VA examiner, while providing a thorough discussion of intercurrent causes, appears to have rendered his opinion on a less than complete assessment of the facts.  While the examiner provided that the Veteran had only begun suffering from back pain in 2009, outpatient treatment records, to include the June 2012 letter from the Veteran's primary care physician, show that the Veteran had been complaining of back pain as early as 2003 and had received diagnoses and treatment.  Additionally, in some records, such as most recently in August 2013, the Veteran related to treatment providers that he had been suffering from back pain since military service.   As such, the Board affords the opinion of the 2012 VA examiner low probative value because it does not appear to be based upon the correct facts in this case as shown by the medical record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008).

Additionally, the 2012 VA examiner's opinion is incomplete, as there was no discussion of any possible aggravation of the Veteran's low back condition by his service-connected bilateral pes planus.  Making a clear determination on the issue of such is imperative to resolving the issue of service connection, particularly as the Veteran does have a diagnosed back condition that does appear to have worsened and he is currently service-connected for bilateral pes planus.

Accordingly, upon remand, an addendum opinion to the December 2011 VA examination must be provided in which the examiner must fully consider any causation or aggravation related to the Veteran's back condition, to include diagnosed L4-5 and L5-S1 bulging disc with hypertrophy and foraminal stenosis and lumbar radiculopathy, and sufficiently explain the opinion with a well-reasoned medical explanation.  See Nieves- Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.  The examiner should fully consider the Veteran's complete medical history, to include his treatment prior to 2009 for his back condition and complaints to treatment providers regarding a relationship between his bilateral pes planus and such condition.

Further, if aggravation is assessed, the examiner must determine the baseline severity of the Veteran's back condition, to include diagnosed L4-5 and L5-S1 bulging disc with hypertrophy and foraminal stenosis and lumbar radiculopathy, and compare it to the severity of that condition after any such aggravation has been taken into account.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his back condition. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, provide the Veteran with an addendum opinion to the December 2011 VA examination in which the issues of causation and  aggravation of the Veteran's back condition, to include diagnosed L4-5 and L5-S1 bulging disc with hypertrophy and foraminal stenosis and lumbar radiculopathy, by his service-connected bilateral pes planus is fully discussed.  In this regard, the examiner should fully consider the Veteran's complete medical history, to include his treatment prior to 2009 for his back condition and complaints to treatment providers regarding a relationship between his bilateral pes planus and such condition.

If the 2011 VA examiner is no longer available, provide the claims file to an examiner of similar background and skill. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, 
in light of the evidence in the claims file, as to whether
it is at least as likely as not (50 percent or greater probability) that the Veteran's back condition, to include diagnosed L4-5 and L5-S1 bulging disc with hypertrophy and foraminal stenosis and lumbar radiculopathy, was related to military service, to include possible secondary relationship to service-connected bilateral pes planus. 

Additionally, the examiner should opine whether the Veteran's service-connected bilateral pes planus has aggravated the Veteran's back condition, to include diagnosed L4-5 and L5-S1 bulging disc with hypertrophy and foraminal stenosis and lumbar radiculopathy, beyond its normal progression.  If such aggravation is present, the examiner must determine the baseline severity of the Veteran's back condition and compare it to the severity after aggravation. An 
explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 271 (1998).

4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




